      Case 4:20-cv-05018-SAB      ECF No. 9    filed 05/11/20   PageID.126 Page 1 of 3



 1
 2                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
 3
                                                                    May 11, 2020
 4
                                                                        SEAN F. MCAVOY, CLERK

 5
 6                        UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9
10 ALLAH ©,                                         4:20-cv-05018-SAB
11                        Petitioner,
12        v.                                         ORDER SUMMARILY
13                                                   DISMISSING HABEAS ACTION
14 DONALD R. HOLBROOK,
15                        Respondent.
16
17        Petitioner, a prisoner at the Washington State Penitentiary, presented this
18 pro se Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254 on February 5,
19 2020, without a completed application to proceed in forma pauperis or payment of
20 the $5.00 filing fee. ECF No. 1. On February 7, 2020, he submitted additional
21 documents, including UCC 1 Financing Statements, and a Personal Restraint
22 Petition asserting that he is a “secured party creditor” challenging a King County
23 sentence in cause number 99-1-06987-7 SEA. ECF No. 3. On February 21, 2020,
24 the filing fee was paid on Petitioner’s behalf. Petitioner filed an amended petition
25 on March 18, 2020, ECF No. 7.
26        In the initial Petition, Petitioner asserts that he is being “unlawfully
27
28 1 Uniform Commercial Code

     ORDER SUMMARILY DISMISSING HABEAS ACTION -- 1
        Case 4:20-cv-05018-SAB    ECF No. 9    filed 05/11/20   PageID.127 Page 2 of 3



 1 restrained by the Department of Corrections, Washington State Penitetniary,
 2 Superintendent Donald R. Holbrook, with a Invalid Warrant of Commitment,
 3 issued on January 28, 2020, in an invalid Case No. 99-1-06987-7SEA, that is
 4 complete on January 21, 2000, when the name on the Record was changed from
 5 COSTON, EDWIN RANDAL, to Divine A.B.S. Allah©, which dismissed the
 6 Case pursuant to Federal Rules of Criminal Procedure 48. Dismissal (b) By the
 7 Court.” ECF No. 1 at 1-2. Petitioner seeks his immediate release. Id. at 2.
 8         Petitioner’s prior challenges to this King County conviction and sentence
 9 have been rejected. See Allah v. Sinclair, et al., C19-735-JLR (challenging 99-1-
10 06987-7 SEA, 01-1-10807-3 SEA, 01-1-09176-6 SEA, and 02-1-02047-6 SEA);
11 Allah v. Sinclair, et al., C19-902-TSZ (challenging 99-1-06987-7 SEA, 01-1-
12 10807-3 SEA, 01-1-09176-6 SEA, and 02-1-02047-6 SEA). The Court finds it
13 would not serve the interests of justice to transfer this action to the Western
14 District of Washington where the conviction arose.
15         Petitioner also indicates that he is challenging a Franklin County conviction,
16 cause number 12-1-50324-8, due to the absence of “fingerprints.” ECF No. 1 at 1,
17 5. Petitioner’s contentions regarding the name(s) under which he is being detained
18 have been previously rejected as not warranting federal habeas relief. See Allah v.
19 Holbrook, 4:16-cv-05045-SAB. The Court declines to entertain Petitioner’s
20 arguments further.
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER SUMMARILY DISMISSING HABEAS ACTION -- 2
      Case 4:20-cv-05018-SAB    ECF No. 9    filed 05/11/20   PageID.128 Page 3 of 3



1        Therefore, IT IS ORDERED the Petition, ECF No. 1, and proposed
2 amended petition, ECF No. 7, are DENIED with prejudice. All pending motions
3 are denied as moot.
4        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
5 enter judgment and forward a copy to Petitioner. The Clerk of Court shall close the
6 file. The Court certifies that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from
7 this decision could not be taken in good faith, and there is no basis upon which to
8 issue a certificate of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).
9        DATED this 11th day of May 2020.
10
11
12
13
14
15                                    Stanley A. Bastian
                                  United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER SUMMARILY DISMISSING HABEAS ACTION -- 3
